Citation Nr: 0619821	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1943 to October 
1945.  He died in February 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in June 2004.

In June 2006, the Board granted the appellant's motion to 
advance the claim on the Board's docket for good cause.  38 
C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  The veteran died in February 2004.

2.  At the time of his death, the veteran was service-
connected for bilateral flat foot, rated as 10 percent 
disabling and diminished power, left arm, rated as non-
compensable.  The total combined rating was 10 percent from 
October 1945.

3.  A disability related to active military service was not 
the principal or a contributory cause of death.

4.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death; the veteran was not rated by VA as totally 
disabled continuously since the veteran's release from active 
duty and for at least 5 years immediately preceding death; 
and the veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.312 (2005).

2.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

The appellant seeks service connection for the cause of the 
veteran's death.  She has submitted treatment records in 
support of her theory that the veteran's service-connected 
disabilities contributed to his death.  She has theorized 
that the veteran's service-connected diminished power, left 
arm, was due to a stroke, and that a stroke ultimately caused 
his death.  She notes that one of the underlying causes of 
death was a cerebrovascular accident.  As such, she claims 
there is a relationship between the veteran's death in 2004 
and his service.   

In support of her claim, the appellant has submitted records 
of treatment from Nathan A. Watson, Jr. MD., which span a 
number of years and include those for the veteran's 
hospitalization immediately prior to his death in February 
2004, as well as a statement from Dr. Watson dated in August 
2004.  Dr. Watson notes that the veteran had a history of 
diabetes with resultant vascular disease.  He also noted a 
stroke in the veteran's past with dysphagia, renal vascular 
insufficiency and peripheral vascular disease.  He noted the 
veteran developed a non-healing diabetic foot ulcer which 
became gangrenous and required right above the knee 
amputation, from which the veteran developed complications, 
poor wound healing due to diabetes, followed by pneumonia.  
Dr. Watson noted that the veteran thereafter failed to thrive 
and expired.  These findings were consistent with the death 
certificate, which listed Dr. Watson as the certifying 
physician.  

The appellant has not submitted any competent medical 
evidence showing that the service-connected diminished power 
of the left arm caused or contributed to the veteran's death.  
Therefore, although the appellant's arguments have been 
considered, for the following reasons the claim must be 
denied.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2005).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for certain chronic diseases 
(i.e., diabetes mellitus, cardiovascular disease, 
arteriosclerosis, brain thrombosis, etc.) may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2005).

At the time of the veteran's death, service connection was in 
effect for bilateral flat feet, rated as 10 percent 
disabling, and diminished power, left arm, rated as 
noncompensable.  The combined rating was 10 percent.  His 
death certificate shows he died in February 2004 at the age 
of 91; due to pneumonia that had been present for two weeks, 
due to or as a likely consequence of failure to thrive which 
had been present for approximately six months, due to or as a 
likely consequence of dementia which had been present for 
approximately five years, due to or as a likely consequence 
of cerebrovascular accident, present for an estimated five 
years.  Other significant conditions contributing to death 
but not resulting in the underlying cause included 
hypertension, diabetes, and peripheral vascular disease.

The veteran's service medical records show that he was 
treated for what was initially thought to be a sudden, left-
sided stroke in August 1945.  However, upon further analysis, 
including a negative neurological evaluation, this condition 
was characterized as hysteria, conversion type.  

VA examinations conducted in October 1946 showed no 
orthopedic or neurological residual of the conversion 
hysteria or of any left arm problem.  Service connection for 
diminished power in the left arm was granted in an April 1946 
rating decision, and a noncompensable rating was assigned 
from that time until the veteran's death.  Service connection 
for bilateral flat feet was granted in a November 1946 rating 
decision, and a 10 percent rating was assigned from that time 
until the veteran's death.  

VA medical certificates dated in 1979 and 1980 showed only a 
reported history of old left CVA in 1944.  

Dr. Watson sent in a statement in March 1999 showing that the 
veteran had multiple medical problems, including CVA, 
hypertension, and coronary artery disease.  

Nonservice-connected (NSC) pension benefits were granted in a 
May 1999 rating decision, with the following nonservice-
connected disabilities considered:  blindness, rated at 100 
percent; cerebrovascular accident (CVA)with residual left 
upper extremity weakness, rated at 30 percent; coronary 
artery disease with hypertension, rated at 30 percent, and 
CVA with left lower extremity residual weakness, rated at 20 
percent, for a combined NSC rating of 100 percent.  

Medical records relate to the veteran's period of 
hospitalization in January and February 2004.  The veteran 
was hospitalized at Texoma Health Care Center and Wilson N. 
Jones Medical Center in January 2004 for pneumonia, sepsis 
and renal insufficiency.  He was noted to have a healing 
recent above-the-knee amputation from a recent 
hospitalization.  Complications noted included gangrene of 
the right lower extremity and acute osteomyelitis.  Severe 
peripheral vascular disease was noted.  In early February 
2004, the veteran expired.  

Thereafter, the aforementioned letter from Dr. Watson was 
received, dated in August 2004.  

There is no competent medical evidence of record showing that 
the veteran's death was related to his service-connected 
diminished power in the left arm or flat feet.  Dr. Watson 
did not state that the veteran's death was related to any 
service-connected disorder.  The claimant has failed to 
submit competent evidence showing that a service-connected 
disorder caused or contributed to the veteran's death, or 
that any of the causes of death were related to service.  

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2005).  The service medical 
records are negative for complaints related to pneumonia, 
failure to thrive, dementia, a stroke, hypertension, 
diabetes, or peripheral vascular disease.  Again, the service 
medical records show that the veteran was treated for what 
was initially thought to be a sudden, left-sided stroke in 
August 1945.  However, upon further analysis, including a 
negative neurological evaluation, this condition was 
characterized as hysteria, conversion type.  Post-service 
private treatment records in 1999 are the first medical 
records documenting any of these problems.  There is no 
competent evidence showing that pneumonia, failure to thrive, 
dementia, a stroke, hypertension, diabetes, or peripheral 
vascular disease had its onset during active service (or any 
applicable presumptive period) or is related to any in-
service disease or injury.

Inasmuch as the appellant urges in written statements that 
the veteran's death was due his service, neither she nor any 
other of the laymen are qualified to express an opinion 
regarding any medical causation of the veteran's conditions 
which led to the his death.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, and the lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


II.  DIC benefits pursuant to 38 U.S.C.A. § 1318

As noted above, the veteran died in February 2004.  At the 
time of his death, he was service connected for bilateral 
flat foot, rated as 10 percent disabling, and diminished 
power, left arm, rated as noncompensable.  The total combined 
rating was 10 percent effective from October 1945.  The 
veteran was also in receipt of nonservice-connected pension 
benefits, which were granted in a June 1999 rating decision.  

VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board notes that there have been a number of Court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two recent decisions from the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  A discussion of 
the evolution of the handling of such claims is pertinent to 
the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

On January 21, 2000, in response to the above-referenced 
Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law was such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 were to be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

However, in Rodriguez v. Nicholson, 19 Vet App 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the change of 38 C.F.R. § 3.22, on January 21, 2000.  Prior 
to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.

In this case, there was no claim pending for DIC on January 
21, 2000.  The appellant filed her claim in February 2004.  
Thus, hypothetical entitlement is not for application in this 
case.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  The veteran had not been awarded a total rating 
during his lifetime which had been in effect for 10 years 
prior to his death.  Additionally, VA did not rate his 
service-connected disabilities as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately preceding death.  Moreover, 
he was not a POW.  Thus he does not meet the criteria of 38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The appellant has not alleged that there was clear and 
unmistakable error in any final rating decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.

Because the veteran was not rated totally disabled for the 
requisite period, there has been no allegation of CUE in 
prior Board or RO decisions, and because there is no other 
basis for providing DIC in this case, the appellant's claim 
for DIC benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appellant's claim of entitlement to DIC benefits is 
precluded as a matter of law.  Because the law, and not the 
facts, is dispositive of the issue, the appellant has failed 
to state a claim upon which relief may be granted; hence, the 
appeal is denied.


III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his/her possession that pertains to the claim.

By letter dated in March 2004, VA advised the veteran of the 
essential elements of the VCAA as to her claims.  VA informed 
her that it would make reasonable efforts to help her get the 
evidence necessary to substantiate her claims but that she 
must provide enough information so that VA could request any 
relevant records.  It told her that it was responsible for 
obtaining any evidence held by a government agency.  The 
appellant was also informed to provide evidence pertaining to 
the claims, which would include that in her possession.  The 
letter provided the notice of the four elements discussed 
above prior to the issuance of the VA rating decision on 
appeal.

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although for DIC, the appellant would not 
be assigned a disability rating, an effective date would be 
assigned; however, since the claims are being denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.  

VA has obtained VA medical records and private treatment 
records identified by the claimant.  The Board recognizes 
that the duty to assist sometimes includes providing a VA 
examination or medical opinion.  The Secretary shall treat 
such as being necessary to make a decision on a claim if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  In this case, there is no competent 
evidence showing a relationship between any service-connected 
disability and the veteran's death.  There is a significant 
amount of time between the onset of the disorders listed on 
the death certificate and service, without any objective 
indication of a relationship.   See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  In sum, the Board finds that the 
evidence in this case is sufficient, and an examination or, 
as the case may be, an opinion, is not necessary.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA as to the cause of death 
case.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has not claimed that VA has failed to comply with 
the requirements of the VCAA.

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
541 (1991).  

As to the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318, the appellant in this case is not legally entitled to 
the benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.  The issue 
addressed turns on statutory interpretation.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  As 
such, no further action 



is required pursuant to the VCAA.  Nevertheless, VCAA 
notification was sent in March 2004.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


